Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Ex Parte: Melissa Dawn Wragg                          Appeal from the 276th District Court of
                                                      Marion County, Texas (Tr. Ct. No. F14444-
No. 06-13-00200-CR                                    A). Opinion delivered by Justice Moseley,
                                                      Chief Justice Morriss and Justice Carter
                                                      participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the order of the trial court denying the appellant’s habeas application.
       We note that the appellant, Melissa Dawn Wragg, has adequately indicated her inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED NOVEMBER 26, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk